Citation Nr: 1341153	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-05 663	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected degenerative disc disease of the thoracolumbar spine. 


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran had active service from September 1964 to September 1968 and from April 1975 to January 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran raised the issue of entitlement to a TDIU due to his service-connected thoracolumbar spine disability in his January 2010 notice of disagreement.  In his February 2012 substantive appeal, he raised the issue of entitlement to a TDIU based on all of his service-connected disabilities.

The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appeal for a higher rating if the TDIU claim is based solely upon the disability or disabilities which are the subject of the rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

Thus, the claim for a TDIU based on the service-connected disability back disability is a component of the issue on appeal, while the claim for a TDIU based on all of the service-connected disabilities is a matter which is not currently on appeal. 

As a procedural matter, the Board notes that the Veteran submitted additional evidence in May 2012, after the RO last considered the claim; however, he waived his right to have the evidence considered by the Board.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

Additional development is required before the issue on appeal is decided by the Board; specifically, an examination is necessary, for the reasons discussed below.  Further, the Veteran's ongoing VA outpatient treatment records must be obtained and associated with the record.  In addition, the Veteran must be provided appropriate notice regarding the claim of entitlement to a TDIU based on the service-connected back disability.        

With respect to the initial increased rating claim, the Veteran contends that his disability rating should be in excess of 20 percent, as he has taken prescribed medication for his low back disability since September 2008.  Moreover, he also suggests that he experienced incapacitating episodes as a result of his low back disability.  

When there is evidence that a disability has worsened since the last VA compensation examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given that the most recent VA examination to assess the Veteran's thoracolumbar spine was conducted in May 2008 and that his symptoms may have worsened, as evidenced by the aforementioned statements, the Board finds that the claim must be remanded for a new VA examination to determine the current degree of severity of the Veteran's thoracolumbar spine disability and its impact on his employability.

In addition, during the course of VA outpatient treatment in October and July 2008, the Veteran stated that he had pain shooting down his legs; the assessment was radiculopathy.  In this regard, the Board notes that the report of a May 2008 peripheral nerves examination indicates a diagnosis of L5 sensory radiculopathy; however, the examiner did not identify the affected nerve or nerves, nor did he specify whether such radiculopathy was unilateral or bilateral.  As such, in addition to the current orthopedic manifestations, the prospective VA examiner must also include an assessment of all neurological manifestations of the Veteran's thoracolumbar spine disability. 

In his January 2010 Notice of Disagreement, the Veteran reported that the total disability rating for his low back disability given to him by the Social Security Administration "is indicative" that he was not employable.  Moreover, in an April 2012 private opinion, S.R., CRC, CDMS, CCM stated that the nature of the Veteran's service-connected thoracolumbar spine disability "prevents him from being able to perform the work for which he is qualified by experience and training and for that matter, from performing any other substantially gainful employment."    

In addition, as the Veteran appears to receive ongoing treatment from the VA Medical Center in Tampa, Florida and such records are relevant to the issues on appeal, the originating agency must attempt to obtain records from January 2012 to the present.  

Finally, the Board finds that the Veteran's claim for a TDIU based on all of his service-connected disabilities should be developed and adjudicated by the originating agency if it is not rendered moot.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran appropriate notice with respect to the claim for a TDIU based on the service-connected back disability, to include on an extra-schedular basis.

2.  The RO should undertake all necessary development to obtain all outstanding records of pertinent medical treatment, to include any pertinent VA treatment records from the VA Medical Center in Tampa, Florida for the period since January 2012.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and his representative so notified.

3.  Upon completion of the above development, afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected degenerative disc disease of the thoracolumbar spine disability and its effect on the Veteran's employability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner in conjunction with the examination.  

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO should ensure that all information required for rating purposes, to include information required to rate any neurological impairment from the disability, is provided by the examiner.  

In addition, the examiner should provide an opinion concerning the impact of the service-connected thoracolumbar spine disability on the Veteran's unemployability, to include whether it is sufficient by itself to render the Veteran unemployable.  In providing the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  The examiner is also requested to comment on the April 2012 private opinion from S.R., CRC, CDMS, CCM, which states that the nature of the Veteran's service-connected thoracolumbar spine disability "prevents him from being able to perform the work for which he is qualified by experience and training and for that matter, from performing any other substantially gainful employment."    

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the examiner should explain why.

4.  The RO should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  The RO should also undertake any other development it determines to be warranted.

6.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded the requisite period of time to respond.

7.  If it has not been rendered moot, the RO should also undertake all indicated development and then adjudicate the claim for a TDIU based on all of the service-connected disabilities.  It should inform the Veteran of his appellate rights with respect to this new issue.

Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  All issues properly in appellate status should be returned to the Board at the same time.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


